Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Claims 45-64 are pending. Claims 1-44 have been canceled. Claims 45-64 are new. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 reciting “a bottommost tier of the plurality of tiers” and “a width of the bottommost tier is greater than a width of any one of the plurality of tiers” render the claim indefinite. The bottommost tier is one of the plurality of tiers. It is unclear how can the width of the bottommost tier be greater than a width of any one of the plurality of tiers. The width of the bottommost tier is the same as the one of the plurality of tiers that forms the bottommost tier. Thus, the width of the bottommost tier cannot be greater than a width of any one of the plurality of tiers as claimed.
Claims 52 and 53 reciting “the upper tier” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the upper tier”.
Claim 52 reciting “a third dummy conductive via” renders the claim indefinite. Neither claim 52 nor claim 45 previously recite a “second dummy conductive via”. It is unclear if the recitation to “a third dummy conductive via” in clam 52 implies prerequisite of a “second dummy conductive via”.
Claim 53 reciting “a third electrical contact” and “a fourth electrical contact” renders the claim indefinite. None of claims 45, 52 or 53 previously recite a “second electrical contact”. It is unclear if the recitations to “a third electrical contact” and “a fourth electrical contact” in clam 53 imply prerequisite of a “second electrical contact”.
Claim 53 reciting “a third conductive via” renders the claim indefinite. None of claims 45, 52 or 53 previously recite a “second conductive via”. It is unclear if the recitation to “a third conductive via” in clam 53 implies prerequisite of a “second conductive via”.
Other claims are rejected for depending on a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45-54 and 61-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. US 2015/0255427 A1.

    PNG
    media_image1.png
    671
    950
    media_image1.png
    Greyscale

In re claim 45, Sung discloses (FIGs. 1-6) a semiconductor device package, comprising: 
a plurality of semiconductor chips 210,230,250 (¶ 31); and 
an interposer structure 100 comprising:
a plurality of tiers (FIG. 2) for accommodating the plurality of semiconductor chips 210,230,250; 
a first conductive via (one of 151,153,155) penetrating a bottommost tier 111 of the plurality of tiers and exposed from a bottommost surface 101 of the interposer structure 100 to contact (electrically) a first electrical contact (430 or solder ball attached to 431 (¶ 35) are in electrical contact with conductive vias 151,153,155); and 
a first dummy conductive via (another one of 151,153,155) penetrating the bottommost tier 111 and exposed from the bottommost surface 101 of the interposer structure 100, wherein the first dummy conductive via is free from contacting (physically) any electrical contact (the via 151,153,155 is exposed at the bottom surface 101 and free from directly physically contacting “any electrical contact”, such as solder balls (¶ 35), that is placed across the dielectric layer 330), and “a width of the bottom tier is greater than a width of any one of the plurality of tiers” (as best understood, the bottommost tier, without any cavity, is wider than any of the upper tiers that includes cavities 111,113,115).
No particular “dummy conductive via” has been claimed that would structurally distinguish over some of Sung’s conductive vias 151,153,155 (¶ 34).

In re claim 46, Sung discloses (e.g. FIG. 1) wherein the plurality of semiconductor chips 210,230,250 comprises a first semiconductor chip 250, a second semiconductor chip 230, and a third semiconductor chip 210, and the plurality of tiers comprises a first tier (corresponding to step 116) for accommodating the first semiconductor chip 250, a second tier (corresponding to step 114) for accommodating the second semiconductor chip 230, and the bottommost tier (corresponding to step 112) for accommodating the third semiconductor chip 210.

    PNG
    media_image2.png
    671
    950
    media_image2.png
    Greyscale

In re claim 47, Sung discloses (e.g. see FIG. 1 above) further comprising a second dummy conductive via (another one of 151,153,155) penetrating the bottommost tier to provide heat conduction path. The vias 151,153,155 being made of conductive material would naturally dissipate heat. No specific thermal conductivity level has been claimed that would render the claimed dummy conductive via structurally distinguishable over Sung’s vias 151,153,155 that are capable of heat dissipation.

In re claim 48, Sung discloses (see FIG. 1 annotated above) wherein the second dummy conductive via is between the first dummy conductive via and the first conductive via, and a distance between the second dummy conductive via and the first conductive via is less than a distance between the first dummy conductive via and the second dummy conductive via.

In re claim 49, Sung discloses (see FIG. 1 annotated above) wherein the second dummy conductive via (one of 151,153,155) is free from contacting (physically) any electrical contact (the via 151,153,155 is exposed at the bottom surface 101 and free from directly physically contacting “any electrical contact”, such as solder balls (¶ 35), that is placed across the dielectric layer 330).

    PNG
    media_image3.png
    671
    950
    media_image3.png
    Greyscale

In re claim 50, Sung discloses (see FIG. 1 annotated above) further comprising a second dummy conductive via (one of 151,153,155) penetrating the bottommost tier (corresponding to step 112) and an upper tier (corresponding to step 114) over the bottommost tier, wherein the second dummy conductive via is exposed from the bottom surface 101 of the interposer structure 100 and free from contacting (physically) any electrical contact (the via 151,153,155 is exposed at the bottom surface 101 and free from directly physically contacting “any electrical contact”, such as solder balls (¶ 35), that is placed across the dielectric layer 330).

In re claim 51, Sung discloses (see FIG. 1 annotated above) further comprising a second conductive via (one of 151,153,155) penetrating the bottommost tier (corresponding to step 112) and the upper tier (corresponding to step 114), wherein the second conductive via is exposed from the bottommost surface 101 of the interposer structure 100 to contact (electrically) a second electrical contact (430 or solder ball attached to 431 (¶ 35) are in electrical contact with conductive vias 151,153,155).

    PNG
    media_image4.png
    671
    962
    media_image4.png
    Greyscale

In re claim 52, as best understood, Sung discloses (see FIG. 1 annotated above) further comprising: a “third” dummy conductive via (one of 151,153,155) penetrating the bottommost tier (corresponding to step 112), “the upper tier” (corresponding to step 114), and a top tier (corresponding to step 116) over “the upper tier”, wherein the third dummy conductive via is exposed from the bottom surface 101 of the interposer structure 100 and free from contacting (physically) any electrical contact (the via 151,153,155 is exposed at the bottom surface 101 and free from directly physically contacting “any electrical contact”, such as solder balls (¶ 35), that is placed across the dielectric layer 330).

In re claim 53, Sung discloses (see FIG. 1 annotated above) further comprising: 
a second conductive via (one of 151,153,155) penetrating the bottommost tier (corresponding to step 112), “the upper tier” (corresponding to step 114), and the top tier (corresponding to step 116), wherein the second conductive via is exposed from the bottommost surface 101 of the interposer structure 100 to contact (electrically) a “third” electrical contact (430 or solder ball attached to 431 (¶ 35) are in electrical contact with conductive vias 151,153,155); and 
a third conductive via (one of 151,153,155) penetrating the bottommost tier (corresponding to step 112), “the upper tier” (corresponding to step 114), and the top tier (corresponding to step 116), wherein the third conductive via is exposed from the bottommost surface 101 of the interposer structure 100 to contact (electrically) a “fourth” electrical contact (430 or solder ball attached to 431 (¶ 35) are in electrical contact with conductive vias 151,153,155).

In re claim 54, Sung discloses (see FIG. 1 annotated above) wherein the third dummy conductive via is between the second conductive via and the third conductive via.

    PNG
    media_image5.png
    717
    1101
    media_image5.png
    Greyscale

In re claim 61, Sung discloses (FIGs. 1-6) a semiconductor device package, comprising: 
a plurality of semiconductor chips 210,230,250 (¶ 31) comprising at least a first semiconductor chip 250 and a second semiconductor chip 230; and 
an interposer structure 100 comprising (see FIG. 1 modified above showing an additional fourth level, ¶ 36):
at least a first tier (corresponding to step 116) under the first semiconductor chip 250 and a second tier (corresponding to step 114) under the second semiconductor chip 230;
a plurality of first conductive vias (see FIG. 1 annotated above) penetrating the first tier, wherein each of the first conductive vias has at least one end (top or bottom ends) contacting (electrically) one of a plurality of electrical contacts (including electrodes 235,255, circuit patterns 430, and solder balls attached to 431 (¶ 35)); and
a plurality of second conductive vias (see FIG. 1 annotated above) penetrating the second tier, wherein each of the second conductive vias has at least one end (top or bottom ends) contacting (electrically) one of the plurality of electrical contacts (including electrodes 235,255, circuit patterns 430, and solder balls attached to 431 (¶ 35)),
wherein a first via of the first conductive vias is between the second conductive vias and a second via of the first conductive vias (see FIG. 1 labeled above).

In re claim 62, Sung discloses (see FIG. 1 modified above showing an additional fourth level, ¶ 36) wherein the interposer structure 100 further comprises:
a third tier (corresponding to step 112) below the second tier (corresponding to step 114); and
a plurality of third conductive vias 151 (see FIG. 1 annotated above) penetrating the third tier,
wherein a first via of the third conductive via is between the second conductive vias and a second via of the third conductive vias (see FIG. 1 labeled above).

    PNG
    media_image6.png
    751
    1337
    media_image6.png
    Greyscale

In re claim 63, Sung discloses (see FIG. 1 modified above showing an additional fourth level, ¶ 36) wherein the electrical contacts (including electrodes 235,255, circuit patterns 430, and solder balls attached to 431 (¶ 35)) comprises a plurality of first electrical contacts (three first electrical contacts labeled in FIG. 1 above) contacting (electrically) the first semiconductor chip 250 and the first tier and a plurality of second electrical contacts (two second electrical contacts labeled in FIG. 1 above) contacting (electrically) the second semiconductor chip 230 and the second tier, and a number of the first electrical contacts (three first electrical contacts labeled in FIG. 1 above) is greater than a number of the second electrical contacts (two second electrical contacts labeled in FIG. 1 above).

In re claim 64, Sung discloses (see FIG. 1 modified above showing an additional fourth level, ¶ 36) wherein the plurality of semiconductor chips further comprises a third semiconductor chip (chip in fourth level), the interposer structure 100 further comprises a third tier under the third semiconductor chip (see FIG. 1 annotated above), the electrical contacts (including electrodes 235,255, circuit patterns 430, and solder balls attached to 431 (¶ 35)) further comprises a plurality of third electrical contacts (three third electrical contacts labeled in FIG. 1 above) contacting (electrically) the third semiconductor chip and the third tier, and a difference between the number of the third electrical contacts and the number of the first electrical contacts (e.g. a difference of zero between three third electrical contacts and three first electrical contacts) is less than a difference between the number of the second electrical contacts and the number of the first electrical contacts (e.g. a difference of one between two second electrical contacts and three first electrical contacts).



Claims 61-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2015/0108657 A1.

    PNG
    media_image7.png
    566
    863
    media_image7.png
    Greyscale

In re claim 61, Kim discloses (FIGs. 2B) a semiconductor device package, comprising: 
a plurality of semiconductor chips 100a,100b,100c comprising at least a first semiconductor chip 100a and a second semiconductor chip 100b; and 
an interposer structure 200a,200b,200c comprising:
at least a first tier 200a under the first semiconductor chip 100a and a second tier 200b under the second semiconductor chip 100b;
a plurality of first conductive vias 220a-220c penetrating the first tier 200a, wherein each of the first conductive vias 220a-220c has at least one end (top or bottom ends) contacting one of a plurality of electrical contacts 300a-300t (e.g. contacting 300a-300f); and
a plurality of second conductive vias 220g-220i penetrating the second tier 200b, wherein each of the second conductive vias 220g-220i has at least one end (top or bottom ends) contacting one of the plurality of electrical contacts 300a-300t (e.g. contacting 300g-300i and 300m-300o),
wherein a first via 220c of the first conductive vias 220a-220c is between the second conductive vias 220g-220i and a second via 220b of the first conductive vias 220a-220c.

In re claim 62, Kim discloses (e.g. FIG. 2B) wherein the interposer structure further comprises:
a third tier 200c below the second tier 200b; and
a plurality of third conductive vias 220j-220l penetrating the third tier 200c,
wherein a first via 220j of the third conductive via 220j-220l is between the second conductive vias 220g-220i and a second via 220k of the third conductive vias 220j-220l.

In re claim 63, Kim discloses (e.g. FIG. 2B) wherein the electrical contacts 300a-300t comprises a plurality of first electrical contacts 300a-300c contacting the first semiconductor chip 100a and the first tier 200a and a plurality of second electrical contacts 300g,330h contacting the second semiconductor chip 100b and the second tier 200b, and a number of the first electrical contacts 300a-300c (three first electrical contacts) is greater than a number of the second electrical contacts 300g,330h (two second electrical contacts).

In re claim 64, Kim discloses (e.g. FIG. 2B) wherein the plurality of semiconductor chips 100a,100b,100c further comprises a third semiconductor chip 100c, the interposer structure 200a,200b,200c further comprises a third tier 200c under the third semiconductor chip 100c, the electrical contacts 300a-300t further comprises a plurality of third electrical contacts 300r-300t contacting the third semiconductor chip 100c and the third tier 200c, and a difference between the number of the third electrical contacts 300r-300t and the number of the first electrical contacts 300a-300c (e.g. a difference of zero between three third electrical contacts 300r-300t and three first electrical contacts 300a-300c) is less than a difference between the number of the second electrical contacts 330g,330h and the number of the first electrical contacts 300a-300c (e.g. a difference of one between two second electrical contact 330g,330h and three first electrical contacts 300a-300c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Pon et al. US 2020/0312769 A1 (Pon).

    PNG
    media_image8.png
    670
    971
    media_image8.png
    Greyscale

In re claim 55, Sung discloses (FIGs. 1-6) a semiconductor device package, comprising: 
a plurality of semiconductor chips 210,230,250 (¶ 31) comprising at least a first semiconductor chip 250 and a second semiconductor chip 230; and 
an interposer structure 100 comprising:
at least a first tier (corresponding to step 116) under the first semiconductor chip 250, and a second tier (corresponding to step 114) under the second semiconductor chip 230, and a third tier (corresponding to step 112) below the second tier; and
a plurality of first conductive vias 153 penetrating the first tier, the second tier, and the third their;
	wherein the plurality of first conductive vias 153 connecting to pads 255 of the first semiconductor chip 250, the pads 255 penetrate the first semiconductor chip 250, and the vias 153 are aligned with the pads 255.
	Sung does not explicitly disclose the vias 153 are connected to a power pad and a ground pad of the first semiconductor chip, wherein no short circuit occurs between the power pad and the ground pad of the first semiconductor chip.
However, Pon discloses (e.g. FIGs. 3-4) a semiconductor package comprising a stair-step interconnect structure 350,450 which includes conductive vias 330,430, for providing power voltage, grounds and other signals to each semiconductor chip (¶ 32,36) through plurality of chip pads 322a,324b,326a,328a, wherein the vias 330,340 are aligned with chip pads 322a,324b,326a,328a.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that chip 250 of Sung can be modified with a plurality of pads 255 and corresponding plurality of vias 153 for the purpose of receiving various power and ground signals. Additionally, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that no short circuit is formed between the power pad and ground pad of the semiconductor chip in order to avoid defective device. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of forming a device that routes various power, ground and other signals to the chip without forming short circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of non-shorted pads 255 in each of Sung’s chip 250 for receiving respective power and ground signals, and to provide a plurality of vias 153 for routing power and ground signals to the respective power and ground pads of the stacked chips as taught by Pon according to known methods to yield the predictable result of routing various electrical signal to the packaged device.

    PNG
    media_image9.png
    690
    1101
    media_image9.png
    Greyscale

In re claim 56, Sung discloses (see FIG. 1 modified above showing an additional fourth level, ¶ 36) wherein the interposer structure further comprises: 
a plurality of second conductive vias 153 penetrating the second tier and the third tier; and
a plurality of third conductive vias 151 penetrating the third tier;
wherein a number of the second conductive vias is less than a number of the first conductive vias (Pon teaches it is obvious to use a plurality of vias for routing various power, ground, and other signals; thus, the number of the second conductive vias and the number of the first conductive vias can each be any chosen number of vias, e.g. two second conductive vias and three first conductive vias, such that the number of the second conductive vias (2) is less than the number of the first conductive vias (3)), a length of the second conductive vias is less than a length of the first conductive vias, and the length of the second conductive visa is greater than a length of the third conductive vias (see FIG. 1 annotated above).

	In re claim 57, it is obvious to modify Sung in view of Pon to use a plurality of vias for routing various power, ground, and other signals for each of the first, second and third conductive vias. Furthermore, the number of the first conductive vias, the number of the second conductive vias, and the number of the third conductive vias can each be any chosen number of vias; e.g. three first conductive vias, two second conductive vias, and three third conductive vias. As such, a difference between a number of the third conductive vias and the number of the first conductive vias (3-3=0) is less than a difference between the number of the third conductive vias and the number of the second conductive vias (3-2=1). 

    PNG
    media_image10.png
    670
    971
    media_image10.png
    Greyscale

In re claim 58, it is obvious to modify Sung in view of Pon to use a plurality of pads 235,255 for receiving various power, ground, and other signals in each of the first and second semiconductor chips 230,250. Furthermore, the number of pads of the first and second semiconductor chip can each be any chosen number of pads; e.g. three pads of the first semiconductor chip 250 and two pads of the second semiconductor chip 230. As such, a number of pads of the first semiconductor chip 250 (e.g. three) is greater than a number of pads of the second semiconductor chip 230 (e.g. two).  

In re claim 59, Sung teaches (see FIG. 1 annotated above) wherein the plurality of semiconductor chips 210,230,250 further comprises a third semiconductor chip 210, the third tier is under the third semiconductor chip 210, and the number of the pads of the second semiconductor chip 230 (can be any chosen number of pads, e.g. two) is greater than a number of pads of the third semiconductor chip 210 (can be any chosen number of pads, e.g. one).


Claims 55 and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2015/0108657 A1 in view of Pon and Sung.
	
    PNG
    media_image7.png
    566
    863
    media_image7.png
    Greyscale

In re claim 55, Kim discloses (FIG. 2B) a semiconductor device package, comprising: 
a plurality of semiconductor chips 100a,100b,100c comprising at least a first semiconductor chip 100a and a second semiconductor chip 100b; and 
an interposer structure comprising:
at least a first tier 200a under the first semiconductor chip 100a, and a second tier 200b under the second semiconductor chip 100b, and a third tier 200c below the second tier 200b; and
a plurality of first conductive vias 220a-200l penetrating the first tier 200a, the second tier 200b, and the third their 200c;
	wherein the plurality of first conductive vias 200a-200l comprises a first via 220a connecting to a pad 300a of the first semiconductor chip 250, and the first via 220a is aligned with the pad 300a;
wherein the plurality of the first conductive vias 200a-200l comprises a second via 220b connecting to a pad 300b of the first semiconductor chip, the second via 220b is aligned with the pad 300b; and
wherein no short circuit occurs between the pad 300a and the pad 300b of the first semiconductor chip 100a.
Kim discloses the chip pads 300a,300b are used for routing electrical signal to the chip 100a (¶ 31). Kim does not explicitly disclose the pads 300a,300b are respective power pad and ground pad.
However, Pon discloses (e.g. FIGs. 3-4) a semiconductor package comprising a stair-step interconnect structure 350,450 which includes conductive vias 330,430, for providing power voltage, grounds and other signals to each semiconductor chip (¶ 32,36) through plurality of chip pads 322a,324b,326a,328a, wherein the vias 330,340 are aligned with chip pads 322a,324b,326a,328a.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that chip pads 300a-300c of Kim can include power pad and ground pad for the purpose of receiving various power and ground signals. Additionally, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that no short circuit is formed between the power pad and ground pad of the semiconductor chip in order to avoid defective device. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of forming a device that routes various power, ground and other signals to the chip without forming short circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form non-shorted power pad and ground pad on Kim’s chip 100a for receiving respective power and ground signals according to known methods to yield the predictable result of routing various electrical signal to the packaged device.
Kim discloses the pads 300a,300b are conductive bumps for routing electrical signals to the chip 100a (¶ 31). Kim does not explicitly disclose the pads 300a,300b penetrate the first semiconductor chip 100a. 
However, Sung teaches (e.g. FIG. 1) a semiconductor device package for a plurality of stacked chips 210,230,250 mounted onto a stair-step interposer 100, wherein the conductive vias 151,153 in the interposer are aligned with chip pads 235,255. Sung further teaches the chip pads can be either implemented as through electrodes penetrating the chips 230,250 as shown in the drawing or implemented as bumps instead of through electrodes (¶ 46). The use of through electrodes in a semiconductor chip has well-known advantageous over bumps for achieving higher level integration, including ability for high density connection, reduction in package size, lower power consumption through more direct connections, and improved heat dissipation in chip body.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that chip bumps can be modified with through electrodes for the purpose of allowing higher level integration. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of higher device integration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip bumps 300a,300b of Kim for the through electrodes 235,255 of Sung according to known methods to yield the predictable result of electrical connections with ability for higher integration as taught by Sung.

In re claim 58, Kim discloses (e.g. FIG. 2B) wherein a number of pads 300a,300b,300c of the first semiconductor chip 100a (e.g. the number of pad corresponding to the three pads 300a,300b,300c) is greater than a number of pads 300g,300h of the second semiconductor chip 100b (e.g. the number of pad corresponding to the two pads 300g,300h).

In re claim 59, Kim discloses (e.g. FIG. 2B) wherein the plurality of semiconductor chips 100a,100b,100c further comprises a third semiconductor chip 100c, the third tier 200c is under the third semiconductor chip 100c, and the number of the pads 300g,300h of the second semiconductor chip 100b (e.g. the number of pad corresponding to the two pads 300g,300h) is greater than a number of pads 300p of the third semiconductor chip 100c (e.g. the number of pad corresponding to the one pad 300p). 

In re claim 60, Kim discloses (e.g. FIG. 2B) wherein the plurality of semiconductor chips 100a,100b,100c further comprises a third semiconductor chip 100c under the second semiconductor chip 100b, the second semiconductor chip 100b is under the first semiconductor chip 100a, a width of the first semiconductor chip 100a is greater than a width of the second semiconductor chip 100b, and the width of the second semiconductor chip 100b is greater than a width of the third semiconductor chip 100c. 

	
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
Regarding claim 45, Applicant argues Sung’s via electrodes 151,153 contact the contact pads of the circuit pattern 430, and fails to teach a dummy conductive via that is free from contacting any electrical contact (Remark, page 9). 
This is not persuasive. The negative limitation “free from contacting any electrical contact” recited in the claim 45 fail overcome Sung, because the “any electrical contact” can be interpreted to correspond to Sung’s solder balls that is attached to 431 (¶ 35). The solder balls (i.e. “electrical contact”) are placed across the dielectric layer 330 from the vias 151,153,155. Thus, the vias 151,153,155 are free from direct physical contact with any of the solder balls. As such, any one of the vias 151,153,155 can teach the claimed “first dummy conductive via” that is free from contacting (physically) any electrical contact (i.e. free from physically contacting the solder balls).

Regarding claim 55, Applicant argues the combination of Sung and Pon fails to teach the arrangement of the power pad and the ground pad (Remark, page 12). 
This is not persuasive. Sung teaches the alignment of the chip pads 235,255 and vias 151,153 as detailed in the rejection above. Although Sung does not explicitly teaches the intended use of the chip pads for routing power and ground signals to the chips, Pon teaches it is known in the art to route power voltage, ground, and other signals to the chips (¶ 32,36) through plurality of the chip pads and vias in the interposer. Therefore, it would be obvious to apply power and ground signals to Sung’s device using a plurality of associated chip pads and interposer vias for routing the require electrical signals to render the device operational. Furthermore, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that no short circuit is formed between the power pad and ground pad of the semiconductor chip in order to avoid defective device. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim 61, Applicant argues Sung’s via electrodes 151 and 153 penetrate a different tier, and fails to teach tow or more vias penetrating the same tier (Remark, page 12). 
This is not persuasive. Sung teaches an interposer structure that can include four or more levels. For example, the annotated drawing below depicts four levels. The claimed “first tier” may corresponds to the interposer level that defines step 116, and the “second tier” corresponds to the interposer level defining step 114 as shown in the annotated figure below. As such, a plurality of “first conductive vias” (see labeled) penetrate the “first tier” as shown in annotated figure, and a plurality of “second conductive vias” (see labeled) penetrate the “second tier” as shown annotated figure below. No specific structurally difference has otherwise been claimed that would render the device package distinguish over the prior art as applied.

    PNG
    media_image5.png
    717
    1101
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0084576 A1 teaches (FIG. 1I) a chip package comprising through-vias 14 connecting the stacked chip, wherein some of the through-vias may be electrically floating or “dummy” for conducting heat (¶ 40)
US 2019/0057940 A1 teaches (FIG. 1) chips stacked on multi-tiered silicon containing interposer 103 (¶ 23) having “dummy” shielding vias 116.
US 2013/0277831 A1 teaches (FIG. 1A) chips stacked on multi-tiered support 300 with through vias 340.
US 2020/0075551 A1 teaches (FIG. 1A) chips stacked on multi-tiered support 5 with through vias.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815